Citation Nr: 0117794	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-17 945	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a temporary total rating of 100 percent 
pursuant to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Mr. James W. Stanley, Jr., 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the Army National Guard at various times from June 1, 1973, 
to July 27, 1978.  He also had additional service in the Army 
on regular active duty (AD) from July 28, 1978, to December 
20, 1979.

In May 2000, the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, denied the 
veteran's claims for service connection for post-traumatic 
stress disorder (PTSD) and for a temporary total rating (TTR) 
of 100 percent under the provisions of 38 C.F.R. § 4.29 
("paragraph 29").  He appealed to the Board of Veterans' 
Appeals (Board).

Prior to the RO denying his claim, the veteran had testified 
at a hearing at the RO in June 1999.  And in his August 2000 
substantive appeal (on VA Form 9), he requested another 
hearing at the RO-but this time before a Member of the 
Board, i.e., a Travel Board hearing.  The RO sent him letters 
in August 2000 and May 2001 notifying him that his hearing at 
the RO before a Member of the Board also could be conducted, 
as an alternative, using video-conferencing technology.  
However, he contacted the RO later in May 2001 through his 
representative and withdrew his request for a Travel Board 
hearing, altogether.  38 C.F.R. § 20.704(e) (2000).

The Board will adjudicate and issue a decision concerning the 
claim for a temporary total rating of 100 percent under the 
provisions of 38 C.F.R. § 4.29, whereas the Board will remand 
the claim for service connection for PTSD for further 
development and consideration.



FINDING OF FACT

The treatment the veteran received for PTSD at a VA medical 
center (VAMC) from October 27, 1998, to November 21, 1998, 
was on an outpatient basis, as opposed to an inpatient 
admission; and he was not hospitalized at the VAMC at any 
time during the course of that treatment.


CONCLUSION OF LAW

The veteran has not alleged a legal basis that might entitle 
him to a temporary total rating of 100 percent for the 
treatment that he received for PTSD at the VAMC from October 
27, 1998, to November 21, 1998.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.29 (2000); Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the governing regulation, 38 C.F.R. § 4.29, a 
total disability rating (of 100 percent) will be assigned, 
without regard to the other provisions of the rating 
schedule, when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for more than 21 days or hospital 
observation at VA expense for a service-connected disability 
for more than 21 days.  Id.

The treatment at issue occurred at a VAMC from October 27, 
1998, to November 21, 1998, as part of a 4-week PTSD program 
involving ongoing individual and group counseling and other 
therapy.  However, the veteran received all of that treatment 
as an outpatient-and not as an inpatient, i.e., while 
actually hospitalized.  In fact, the program summary 
expressly indicates this, and it also indicates that he 
attended his assignments daily "by commuting from home."  
Therefore, although it is possible-in certain instances-to 
receive a temporary total rating of 100 percent under 
38 C.F.R. § 4.29(b), even if the disability in question 
(which, here, is PTSD) was not service connected at the time 
of the treatment at issue (assuming that it subsequently is 
service connected), the particular episode of treatment at 
issue in this appeal still did not actually involve the 
veteran being hospitalized.  So the fact that he is alleging 
entitlement to service connection for PTSD in this appeal-
the condition treated, is nonetheless inconsequential to his 
claim for a temporary total rating for this condition under 
the provisions of paragraph 29.  And this is true even if, at 
some point in the future, service connection is granted for 
PTSD; in other words, the claims at issue are not 
"inextricably intertwined."  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).

Since the treatment at issue did not involve the type of 
hospital care that is contemplated by the governing 
regulation, 38 C.F.R. § 4.29, the veteran has not alleged a 
legal basis that might entitle him to a temporary total 
rating of 100 percent under paragraph 29.  And since this 
regulation is altogether determinative of the outcome of this 
case, and there is no possibility of granting this claim, 
even considering the evidence in a light most favorable to 
the veteran, he has failed to state a claim upon which relief 
can be granted-analogous to Rule 12(b)(6) of the Federal 
Rules of Civil Procedure.  So his claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In denying this claim, the Board is mindful of the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)-which, 
among other things, redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a veteran of information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim.  But the 
VCAA is of no consequence here because strict adherence to 
the requirements of a law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence 
in support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no possible benefit flowing to the veteran.  See, 
e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see 
also Sabonis, 6 Vet. App. at 430 (... remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided.)


ORDER

The claim for a temporary total rating of 100 percent under 
the provisions of 38 C.F.R. § 4.29 is denied.


REMAND

The veteran alleges that he has PTSD as a result of various 
stressful incidents that occurred while he was stationed in 
Korea from August 1978 to January 1979.

As a means of assisting him in developing his claim, the RO 
sent him letters in November 1998 requesting that he provide 
specific information concerning the alleged incidents in 
question.  And in response, he submitted a written statement 
and testified at hearing about his stressors.  He said the 
specific incidents in question involved him falling off of a 
mountain during training exercises in January 1979-and 
having to be evacuated; alert sirens sounding on his first 
day in Korea and incoming artillery rounds; hearing shooting 
about 2-3 miles from his location while on "Red" alert; 
walking up on dead bodies of South Korean soldiers; hearing a 
mine explosion at a different location; a soldier named 
"[redacted]" disappearing; seeing people with limbs cut off in 
the U.S. Army Hospital in Seoul, Korea; and learning from 
others of a soldier named "[redacted]" being shot and killed.

The RO then took the information the veteran provided and 
contacted various agencies over the course of several 
months-from December 1999 to April 2000, in an attempt to 
verify his alleged stressors.  Those agencies included the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, the U.S. Army Military History Institute in 
Carlisle, Pennsylvania, the Textual Archives Services 
Division of the Modern Military Records Unit of the National 
Archives and Records Administration (NARA) in College Park, 
Maryland, the Chief of the Freedom of Information and Privacy 
Acts Office of the Department of the Army in Springfield, 
Virginia, and ultimately the Director of the U.S. Armed 
Services Center for the Research of Unit Records (USASCRUR), 
also in Springfield, Virginia.  But none of those agencies 
was able to corroborate any of the stressors that he has 
alleged-either due to insufficient information or because 
the type of incident alleged cannot be substantiated.  
Therefore, all of his alleged stressors currently are either 
unverified or unverifiable-meaning, at least at the present 
time, that his claim would have to be denied because service 
connection for PTSD requires, not only medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and 
be supported by findings on examination), but also credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

While the veteran's service personnel records, including his 
Department of Defense Forms 214 (DD Forms 214), his 
Department of the Army Form 20 (DA Form 20), and his National 
Guard Bureau Form 22 (NGB Form 22), confirm that he served in 
Korea during the time alleged and that his primary military 
occupational specialty (MOS) was an "[i]nfantryman," there 
still is no indication that he actually engaged in combat 
against enemy forces at any time while in the military-
including during the specific times at issue.  He did not 
receive any decorations, medals or other commendations 
typically indicative of combat service.  See, e.g., 
VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).  The other records 
concerning his military service also do not confirm that he 
actually had combat, either, so his alleged stressors must be 
independently verified, despite his representative's 
contentions to the contrary.

According to the medical evidence currently of record, PTSD 
initially was diagnosed in June 1998 by Steve L. Hughes, 
Ph.D., who is a clinical psychologist at the Mental Health 
Clinic (MHC) of the Towbin Healthcare Center in North Little 
Rock, Arkansas.  Dr. Hughes also diagnosed a psychosis, not 
otherwise specified (NOS) and a panic disorder, NOS, and 
indicated the veteran was "[h]andling job stress," 
"[financial] $ stress," and experiencing nightmares and 
irritability.  So Dr. Hughes referred the veteran to the VAMC 
in Little Rock for further, more thorough, evaluation and 
treatment-including possibly as a participant in the 4-week 
PTSD program alluded to earlier in this decision.  Dr. Hughes 
also noted the veteran had a history of abusing alcohol 
(ETOH) and cocaine, although he reportedly had not used those 
illicit substances in several years.

The veteran subsequently underwent the referral psychiatric 
evaluation at the VAMC in Little Rock in August 1998, over 
the course of several days.  And he alleged while being 
examined that he was exposed to a traumatic event while in 
service that involved actual or threatened death or serious 
injury, or threat to the physical integrity of others.  He 
also alleged that his response involved intense fear, 
helplessness, or terror.  The specific trauma alleged was his 
"service in Korea," where he said that he was "fired 
upon."  He also related "witnessing deaths and being 
assaulted with a knife while not in service."  In the latter 
incident, he reportedly sustained stab wounds to his chest 
and/or abdomen.  During the clinical portion of his 
evaluations, he endorsed a litany of symptoms believed to be 
indicative of PTSD (e.g., chronic insomnia, frequent 
nightmares, volatile mood swings characterized by outbursts 
of anger, rage, and severe irritability, impulsiveness, 
frustration, an exaggerated startle response, intrusive 
recollections, increased vigilance, difficulty concentrating, 
and chronic anxiety, etc.)  An evaluating psychiatrist 
diagnosed PTSD after examining the veteran, in addition to 
various other differential diagnoses of panic disorder with 
mild agoraphobia, major depression in partial remission 
versus dysthymic disorder, major depression with psychotic 
features versus paranoid-type schizophrenia, and mixed 
substance dependence in remission for 5 years.  But on Axis 
IV, the evaluating psychiatrist indicated the veteran had 
"[e]mployment-related stressors." There was no mention of 
any stressors related to his service in the military and, 
in particular, his service in Korea during the time in 
question (1978-79).  That evaluating psychiatrist also 
indicated the veteran's prior history of chronic psychotic 
symptoms-which, according to the veteran, involved treatment 
for schizophrenia, needed further clarification, and that, 
although his psychotic symptoms are currently mild, a 
relationship between those symptoms and his history of 
substance use also needs to be explored.

During another evaluation two days later, however, a licensed 
clinical social worker (LCSW) listed the veteran's traumatic 
stressors leading to his diagnosis of PTSD as "combat (DMZ 
Korea) and noncombat."  "DMZ" stands for a demilitarized 
zone.  Therefore, to comply with the recently enacted VCAA, 
he should be given another opportunity to provide more 
specific, detailed information (i.e., the who, what, when and 
where facts) concerning his alleged stressors.  This, in 
turn, will permit them to be objectively verified by the 
USASCRUR or by other collateral sources, such as the NARA and 
the NPRC.  See VA Adjudication Procedure Manual M21-1, Part 
VI, paragraph 7.46 (now included in Manual M21-1 in Part IV, 
Paragraph 11.38(f) (Change 61, September 12, 1997) and in 
Part III, Paragraph 5.14(b) (Change 49,  February 20, 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that requesting this type of information 
from a veteran does not impose an impossible or onerous 
burden, and that the duty to assist him in fully developing 
the evidence pertinent to his claim is not a "one-way 
street."  See Wood, 1 Vet. App. at 193.  Rather, he is 
obliged to comply with VA's efforts to help him fully develop 
the evidence concerning his claim.  Also, in Gobber v. 
Derwinski, 2 Vet. App. 470 (1992), the Court held that VA's 
duty to assist was not a license for a "fishing expedition" 
to determine if there might be some unspecified information 
which could possibly support a claim.  This, however, still 
can be remedied in this case by the veteran providing more 
specific information that would give a better account of what 
occurred in Korea-as least as it pertains to him, in 
particular.  See Suozzi v. Brown, 10 Vet. App. 307, 310-11 
(1997).

Accordingly, the claim for service connection for PTSD hereby 
is REMANDED to the RO for the following development and 
consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should again ask the veteran to 
provide a more comprehensive statement 
containing more detail and information 
concerning the specifics (i.e., the who, 
what, when and where facts) of the 
stressors that he alleges to have 
experienced while in Korea from August 
1978 to January 1979.  And in providing 
this information, it is essential that his 
statement include a full, clear, and 
understandable description of the events 
in question, and that it contains 
identifying information concerning the 
units of assignment and the names, ranks, 
unit designations to the company level, 
etc., of any other individuals who 
purportedly were involved.  The veteran 
must specify whether any of the 
individuals that he identifies was wounded 
or killed, whether he personally witnessed 
their injuries or death, or learned of 
their tragedies through other means, and 
whether any others have information that 
could corroborate his allegations of 
stressful experiences.  He also should 
provide any information he has concerning 
other units that were involved, or any 
other identifying details such as the best 
estimate of the date that the alleged 
incidents occurred and the type and 
location of the incidents, etc.  He also 
should be invited to submit additional 
statements from former military comrades 
or others who might corroborate any of his 
alleged stressful experiences.

3.  If the veteran provides sufficient 
information to permit a meaningful search 
for evidence that might corroborate his 
alleged stressors, the RO should again 
attempt to through all appropriate means-
including, but not limited to, contacting 
the USASCRUR at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150-
3197.  And the RO also may need to contact 
the NPRC, the NARA or other collateral 
sources, to first obtain operational 
reports, morning reports and/or similar 
types of clarifying evidence and submit 
this information with any that is provided 
by the veteran, or others acting on his 
behalf, for consideration.

4.  The RO should prepare a report 
indicating which, if any, of the alleged 
stressors actually were confirmed or 
otherwise established by the record.

5.  If, after completion of the above-
requested development, and any additional 
development deemed warranted by the VCAA, 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits-
to include a summary of the evidence, 
applicable laws and regulations, and 
caselaw considered pertinent to the issue 
currently on appeal.  The SSOC also should 
contain a discussion of whether the 
benefit-of-the-doubt doctrine is 
applicable to the facts of this case and, 
if not, the RO should explain why.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  An 
appropriate period of time should be 
allowed for response to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised that if he 
fails to cooperate with the RO in developing his claim, that, 
in all likelihood, will result in an unfavorable decision.  
38 C.F.R. § 3.655.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 



